Citation Nr: 0412943	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral 
peripheral neuropathy, lower extremities, as secondary to 
service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for coronary artery 
disease, as secondary to service-connected diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1962 to August 
1971, as well as unverified reserve component service in the 
Air National Guard of Ohio.  This matter comes before the 
Board of Veterans Appeals (Board) on appeal from a rating 
decision prepared in May 2002 and issued to the veteran in 
June 2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  That rating 
decision denied claims of entitlement to service connection 
for bilateral peripheral neuropathy and coronary artery 
disease, each claimed as secondary to diabetes mellitus, type 
II.  The veteran submitted a timely notice of disagreement in 
August 2002.  Following issuance of a statement of the case 
in January 2003, the veteran's timely substantive appeal was 
received in May 2003.

In his May 2003 substantive appeal, the veteran requested a 
Travel Board hearing, and then changed the request to ask for 
a videoconference hearing.  The requested videoconference 
Board hearing was conducted in November 2003 by the 
undersigned Veterans Law Judge.  The veteran and his 
witnesses testified from Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
veteran, if further action is required on your part.




REMAND

At his videoconference hearing before the Board, the veteran 
testified that he had been told by a physician that his 
peripheral neuropathy was secondary to his service-connected 
diabetes mellitus, and also testified that he had been told 
by a physician that his cardiac disease was secondary to his 
diabetes mellitus.  The veteran should be asked to more 
specifically identify the provider(s) who expressed these 
opinions, and the private or VA clinical records from the 
provider(s) should be requested.

The veteran is in receipt of Social Security Administration 
(SSA) disability benefits, and an award letter dated in 
November 2000 is of record.  It is not clear whether SSA 
considered clinical records which have not been associated 
with the claims file, or whether all records considered have, 
in fact, been associated with the claims file.  SSA should be 
asked to identify all clinical records considered in the 
disability determination, and any records not already 
associated with the claims file should be sought.  

The veteran's testimony and records reflect that the veteran 
was treated by GW, MD.  Clinical records from Dr. GW reflect 
that the veteran underwent cardiac surgery, apparently at 
Grant Medical Center.  Additional clinical records from Grant 
Medical Center should be requested, to include the admission 
history and physical, discharge summary, and any evidence 
which discusses the etiology or onset of cardiac disease or 
peripheral neuropathy.

The veteran provided a September 2003 private medical 
statement from MH, MD.  Dr. MH's complete records for the 
veteran should be sought.  The veteran should be afforded the 
opportunity to ask Dr. MH to explain the basis of the opinion 
that the veteran's neuropathy resulted from his diabetes.

The veteran further testified that his private treating 
physician expressed an opinion that it was difficult to say 
exactly when his diabetes had its onset, but it could have 
been present for many years, perhaps in the late 1970's or in 
the 1980's.  The Board notes that the VA examiner concluded 
that there were no records which reflected an onset of 
diabetes prior to January 2000.  The Board also notes that 
the earliest private clinical records associated with the 
claims file are from January 2000.  The veteran should be 
afforded the opportunity to identify any providers who 
treated him for diabetes prior to January 2000 who have not 
yet been identified.  Records prior to January 2000 which 
might be relevant to establish the onset of diabetes should 
be requested from the identified providers, including the 
treating primary care physician, Dr. GW, and from Dr. DFL, 
the neurologist.  

The veteran also testified, in essence, that Dr. DFL had 
indicated that it was still his opinion that the veteran's 
peripheral neuropathy was related to his diabetes mellitus, 
despite the unfavorable opinion rendered in January 2002.  
Dr. DFL should be afforded an opportunity to submit written 
opinion which provides a further explanation of the basis for 
his opinion, in light of the January 2002 opinion.

The claims file also reflects that the veteran has been 
treated by Dr. APK, a cardiologist, as early as 1990.  The RO 
should obtain records from Dr. APK which might reflect the 
date of onset of diabetes.  

The Board notes that the VA examiner reported that the 
veteran indicated that he did not know when his peripheral 
neuropathy had its onset, but that it could have been present 
for many years, perhaps in the late 1970's or in the 1980's.  
The veteran should be afforded the opportunity to obtain 
written opinion and clarification from his private treating 
physician as to the date of onset of diabetes and of 
peripheral neuropathy.  

The veteran should also be afforded the opportunity to 
identify any providers who have treated him since January 
2002, when the most recent VA examination was conducted, 
which are not yet associated with the claims file.  

Court decisions during the pendency of this claim have 
continued to define the interpretation of the Veterans Claims 
Assistance Act of 2000 (VCAA) and the provisions of that Act.  
See, e.g., Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given these decisions, the claims file should be 
reviewed to determine whether any additional actions or 
notice is required to comply with that act.  

Accordingly, the case is REMANDED for the following actions:

1.  (a) Notify the veteran as to the 
evidence required to substantiate his 
claims for service connection for 
peripheral neuropathy and coronary artery 
disease as secondary to diabetes 
mellitus.  Notify the veteran as to which 
portions of the evidence he is 
responsible for and what evidence VA will 
assist him to obtain or develop.  The 
veteran should be notified that evidence 
from any provider reflecting the date of 
onset of diabetes mellitus would be 
relevant and persuasive evidence.

(b) Any notice given, or action taken 
thereafter, must also comply with the 
holdings of DAV, supra, and Quartuccio, 
supra, as well as any other controlling 
guidance provided after the issuance of 
this Board decision.  

(c) The veteran should be notified that 
he should submit or identify any evidence 
which is not already of record which he 
believes might be relevant to assist him 
in establishing any claim.  

2.  Obtain from the SSA copies of any 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon in 
adjudicating such claim.

3.  The veteran should be afforded the 
opportunity to identify each health care 
provider, VA and non-VA, who told him 
that either peripheral neuropathy or 
coronary artery disease was or might be 
secondary to the veteran's service-
connected diabetes.  The veteran should 
also be afforded the opportunity to 
identify any providers who treated him 
for diabetes mellitus prior to January 
2000.  Any identified VA records should 
be obtained.  The veteran should have an 
opportunity to obtain written opinion 
from each non-VA provider and should be 
assisted to obtain any identified 
clinical records not yet associated with 
the claims file.  He should be requested 
to complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

4.  The veteran should be afforded the 
opportunity to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who treated him for diabetes, 
peripheral neuropathy, or coronary artery 
disease, since January 2002, including 
MH, MD.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.

5.  More complete records should be 
obtained from Grant Medical Center, to 
include the admission history and 
physical and discharge summary of each 
admission to that facility.  

6.  The veteran should be afforded the 
opportunity to obtain written opinion 
from Dr. GW, Dr. DFL, or Dr. APK, as to 
when diabetes mellitus had its onset and 
the likelihood that peripheral neuropathy 
or coronary artery disease are secondary 
to the veteran's service-connected 
diabetes mellitus.  

7.  The veteran should be advised to 
submit or identify alternative evidence 
regarding the onset of observable 
symptoms of diabetes, including, but not 
limited to, statements from co-workers, 
friends, or others who may have observed 
relevant symptoms, or records such as 
reports of examinations for employment 
purposes, employment medical records, 
reports of insurance examinations, or any 
other evidence which might substantiate 
the claimant's contentions.  

8.  Regardless of the veteran's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports.

9.  If VA is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

10.  If additional evidence or opinion is 
obtained on REMAND, the veteran's claims 
file, including all evidence obtained 
following remand, should be reviewed by 
the appropriate VA specialist(s) for the 
purpose of ascertaining whether it is at 
least as likely as not that peripheral 
neuropathy or coronary artery disease is 
etiologically related to service-
connected diabetes mellitus.  If any 
reviewer determines that examination of 
the veteran is required in order to 
provide the requested opinion, such 
examination should be conducted.  

In the event of examination, the claims 
file must be made available to and 
pertinent documents therein reviewed by 
the examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  Any 
opinions expressed by the reviewer must 
be accompanied by a complete rationale.

11.  Thereafter, the VBA AMC should 
review the claims file to ensure that all 
of the requested development has been 
completed.  In addition, the VBA AMC must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA are completed.

12.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims for 
service connection should be 
readjudicated.  If any benefit requested 
on appeal is not granted, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claim 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


